                                                          1    Kent F. Larsen, Esq.
                                                               Nevada Bar No. 3463
                                                          2    Christopher L. Benner, Esq.
                                                               Nevada Bar No. 8963
                                                          3    SMITH LARSEN & WIXOM
                                                               1935 Village Center Circle
                                                          4    Las Vegas, Nevada 89134
                                                               Tel: (702) 252-5002
                                                          5    Fax: (702) 252-5006
                                                               Email: kfl@slwlaw.com
                                                          6
                                                               Email: clb@slwlaw.com
                                                          7    Attorneys for Plaintiff
                                                               Wells Fargo Bank, National
                                                          8    Association, as Trustee, on
                                                               Behalf of the Holders of the
                                                          9
                                                               Structured Asset Mortgage
                                                          10   Investments II Inc., Bear Stearns
                                                               Mortgage Funding Trust 2007-AR1
                                                          11   Mortgage Pass-through Certificates,
SMITH LARSEN & WIXOM




                                                               Series 2007-AR1
                                                          12
                                                                                        UNITED STATES DISTRICT COURT
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14                                     DISTRICT OF NEVADA
                              ATTORNEYS




                                                          15
                                                                                                          CASE NO. 2:16-cv-01082-APG-NJK
                                                               WELLS FARGO BANK, NATIONAL
                                                          16   ASSOCIATION, AS TRUSTEE, ON
                                                               BEHALF OF THE HOLDERS OF THE
                                                          17
                                                               STRUCTURED ASSET MORTGAGE
                                                          18
                                                               INVESTMENTS II INC., BEAR
                                                               STEARNS MORTGAGE FUNDING
                                                          19   TRUST 2007-AR1 MORTGAGE PASS-              STIPULATION AND ORDER FOR
                                                               THROUGH CERTIFICATES, SERIES               DISMISSAL WITH PREJUDICE OF
                                                          20   2007-AR1,                                  DEFENDANT HACIENDA NORTH
                                                                                                          HOMEOWNERS’ ASSOCIATION
                                                          21                        Plaintiff,

                                                          22   vs.

                                                          23   LVDG II, a Nevada limited liability
                                                               company; HACIENDA NORTH HOA, a
                                                          24   Nevada non-profit corporation,
                                                          25                        Defendants.
                                                          26

                                                          27
                                                               ///
                                                          28
                                                               ///


                                                                                                         1
                                                          1
                                                                       Pursuant to Federal Rule of Civil Procedure 41(a), and LR IA 6-2, Wells Fargo Bank,
                                                          2
                                                               National Association, as Trustee, on Behalf of the Holders of the Structured Asset Mortgage
                                                          3
                                                               Investments II Inc., Bear Stearns Mortgage Funding Trust 2007-AR1 Mortgage Pass-through
                                                          4
                                                               Certificates,   Series   2007-AR1,      (“WFB”),      and    Defendant     HACIENDA         NORTH
                                                          5
                                                               HOMEOWNERS’ ASSOCIATION, (“the Association”) (collectively the “Parties”), by and
                                                          6
                                                               through their respective undersigned counsel of record, hereby stipulate to and agree, as
                                                          7
                                                               follows:
                                                          8

                                                          9
                                                                       1. This action concerns title to real property commonly known as 5351 Aurora Beam

                                                          10               Ave., Las Vegas, Nevada 89122 (“Property”) following a homeowner’s association

                                                          11               foreclosure sale conducted on May 15, 2012 with respect to the Property.
SMITH LARSEN & WIXOM




                                                          12           2. As it relates to the Parties, a dispute arose regarding that certain Deed of Trust

                                                                           recorded against the Property in the Official Records of Clark County, Nevada as
                       HILLS CENTER BUSINESS PARK
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                          14               Instrument Number 200611200003825 (“Deed of Trust”), and in particular, whether
                              ATTORNEYS




                                                          15               the Deed of Trust continues to encumber the Property.
                                                          16           3. This Stipulation and Order is the result of a compromise resolution of this action
                                                          17               and shall not constitute or be construed as an admission of the facts or legal
                                                          18               conclusions at issue in this action, or an admission as to the validity of the allegations
                                                          19               in future actions.
                                                          20
                                                                       4. WFB now agrees to voluntarily dismiss the Association with prejudice.
                                                          21
                                                                       5. The Association does not take a position regarding whether the subject foreclosure
                                                          22
                                                                           sale extinguished WFB’s interest in the deed of trust in this matter.
                                                          23
                                                                       6. The Association will respond, as a non-participant witness, to the remaining parties
                                                          24
                                                                           subpoena duces tecum or deposition request.
                                                          25
                                                               \\\
                                                          26
                                                               \\\
                                                          27
                                                               \\\
                                                          28



                                                                                                                 2
                                                          1
                                                                     7. The Association does not have a current interest in the Property.
                                                          2
                                                                     8. The Association and WFB shall each bear its own attorneys’ fees and costs incurred
                                                          3
                                                                        in this matter.
                                                          4

                                                          5          IT IS SO STIPULATED.
                                                          6

                                                          7
                                                               SMITH LARSEN & WIXOM                             MADDOX ISAACSON & CISNEROS,
                                                                                                                LLP
                                                          8
                                                                /s/ Christopher L. Benner                        /s/ Troy L. Issaacson
                                                          9    Kent F. Larsen, Esq.                             Troy L. Isaacson, Esq.
                                                               Nevada Bar no. 3462                              Nevada Bar No. 6690
                                                          10   Christopher L. Benner, Esq.                      Norberto J. Cisneros Esq.
                                                               Nevada Bar No. 8963)                             Nevada Bar No. 8782
                                                          11   1935 Village Center Circle                       Barbara M. McDonald Esq.
SMITH LARSEN & WIXOM




                                                               Las Vegas, Nevada 89134                          Nevada Bar No. 11651
                                                          12   Attorneys for Wells Fargo Bank, National         11920 Southern Highlands Parkway, #100
                                                               Association, as Trustee, on                      Las Vegas, Nevada 89141
                       HILLS CENTER BUSINESS PARK




                                                                                                                Attorneys for Defendant Hacienda North
                       1935 VILLAGE CENTER CIRCLE




                                                          13
                                                               Behalf of the Holders of the
                        (702) 252-5002 ∙ (702) 252-5006
                         LAS VEGAS, NEVADA 89134




                                                                                                                HOA
                                                          14   Structured Asset Mortgage
                              ATTORNEYS




                                                               Investments II Inc., Bear Stearns
                                                          15   Mortgage Funding Trust 2007-AR1
                                                               Mortgage Pass-through Certificates,
                                                          16    Series 2007-AR1
                                                          17

                                                          18

                                                          19         IT IS SO ORDERED:

                                                          20                                              UNITED
                                                                                                          UNITED STATES
                                                                                                                  STATESDISTRICT
                                                                                                                             DISTRICTCOURT
                                                                                                                                      JUDGEJUDGE
                                                                                                          Dated: April 2, 2020.
                                                          21                                              DATED:
                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28



                                                                                                            3
